Motion Granted and Order filed February 4, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00997-CV
                                   ____________

MICHAEL SCROGGINS D/B/A 2 WHEEL CITY, KEVIN EARL HUGHES
            AND WALTHER NAHUN PENA, Appellants

                                         V.

                       CTC FINANCIAL, LLC, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1132938

                                     ORDER

      This is an appeal from a judgment signed November 18, 2019. On January 8,
2020, appellant Texas Department of Motor Vehicles filed a motion to withdraw
its notice of appeal. See Tex. R. App. P. 42.1. The motion is GRANTED.

      Appellant Texas Department of Motor Vehicles’s appeal is ordered
DISMISSED.

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.